DETAILED ACTION
This action is in reply to papers filed 2/4/2021. Claims 42-48, 52-54 and 56-58 are pending and examined herein.  

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180155729A1, Published 6/7/2018.

Withdrawn Rejection
The 35 U.S.C §103(a) rejection of claims 42-48 and 52-54 as being unpatentable over Sorek et al. (PgPub US20140113376A1, Published 4/24/2014) in view of Nizet et al. (In: Remington J, Klein J, Wilson C, et al., editors. Infectious diseases of the fetus and newborn infant. 7th edition. Philadelphia, PA: Saunders/Elsevier; 2011. pp. 222–275), Hochstrasser et al. (Proc Natl Acad Sci U S A. 2014 May 6; 111(18): 6618–6623.) and Kuan-Ta Lu et al. (PgPub US20150064138A1, Filed 9/3/2014) is withdrawn in view of amendments made to the claim 42. 
Particularly, claim 42 has been amended to recite, inter alia, “… (b) an exogenous nucleic acid construct encoding an exogenous Cas3 polypeptide that recognizes a complex of Cascade 
Examiner notes that although this limitation was previously recited, this limitation was recited as an alternative embodiment in previously pending claim 55. Indeed, previously presented claim 55 was drawn to “wherein the bacteriophage further comprises an exogenous nucleic acid construct encoding a exogenous Cas3 polypeptide that recognizes a complex of Cascade and the Type I CRISPR array; an exogenous nucleic acid construct encoding a Cascade polypeptide that recognizes the Type I CRISPR array; or a combination thereof.” Examiner’s emphasis. 
As noted in paragraph 9 of the previous office action, Examiner rejected the limitation “wherein the bacteriophage further comprises an exogenous nucleic acid construct encoding a exogenous Cas3 polypeptide that recognizes a complex of Cascade and the Type I CRISPR array.” In view of the cancellation of the alternative embodiments, a new rejection is presented below. 

Rejection Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 42-48 and 52-54 are newly rejected under 35 U.S.C. 103 as being unpatentable over  Sorek et al. (PgPub US20140113376A1, Published 4/24/2014, previously cited) in view of Nizet et al. (In: Remington J, Klein J, Wilson C, et al., editors. Infectious diseases of the fetus and newborn infant. 7th edition. Philadelphia, PA: Saunders/Elsevier; 2011. pp. 222–275, previously cited), Hochstrasser et al. (Proc Natl Acad Sci USA. 2014 May 6; 111(18): 6618–6623., previously cited), Sashital et al. (Mol Cell. 2012 Jun 8;46(5):606-15.) and Kuan-Ta Lu et al. (PgPub US20150064138A1, Filed 9/3/2014, 12/8/2017, previously cited).

Regarding claim 42, Sorek et al. teach a method of treating a bacterial infection, wherein the bacteria is as an antibiotic-resistant (as in claim 48) (Pg. 2, para. 22) E.Coli (as in claim 46) or Klebsiella pneumoniae (as in claim 47) (Pg. 6, para. 118;Pg. 6, para. 120), in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a lytic bacteriophage (Pg. 13, para. 251) (as in claim 53) comprising a polynucleotide comprising a clustered, regularly interspaced short palindromic repeat (CRISPR) system nucleic acid sequence, the CRISPR system encoding a CRISPR array (as in claim 42a), a Cas3 polypeptide (as in claim 42b, in-part) (Pg. 7, para. 124; Pg. 8, para. 149- 154) and at least two (as in claim 42(a)ii) (Pg. 12, para. 230) CRISPR associated (CAS) polypeptide of a repeat associated mysterious protein (RAMP) family wherein at least one of the CRISPR array comprises a spacer that is sufficiently complementary to a portion of at least one bacterial gene (as in claim 42(a)i) so as to down-regulate expression of the bacterial gene, the bacterial gene being an essential gene (as in claim 43) (Pg. 12, para. 234), thereby treating the bacterial infection. Note that at Sorek teaches silencing of essential genes kills the bacteria (Pg. 4, para. 91, Pg. 6, para. 115). Regarding claim 44, Sorek teaches the construct comprises spacer sequences on both sides of the repeat sequences, as illustrated in FIG. 17 (Pg. 12, para. 232). claim 45, Sorek teaches the spacer sequence is 100% complementary to the prokaryotic gene (Pg. 9, para. 175). Regarding claim 52, Sorek teaches the spacer comprises 26-72 base pairs (Pg. 2, para. 27) (1 base pair= 2 nucleotides~ 50-144 nucleotides). Examiner notes that Sorek uses the term ‘Klebsiella spp’ (Pg. 6, para. 120), an abbreviation for species of Klebsiella. Given that there only four recognized species of Klebsiella (see Nizet et al., Pg. 225, Col. 2), it is the Examiner’s opinion that this teaching by Sorek reads on Klebsiella pneumoniae.
And although Sorek teaches the polynucleotide encodes an exogenous Cas3 polypeptide, Sorek fails to teach (1) the target DNA sequence of the target bacterium is adjacent to a protospacer adjacent motif (PAM) (as further in claim 42 (a)i) and (2) the exogenous Cas3 polypeptide recognizes a complex of Cascade and the Type I CRISPR array and an exogenous nucleic acid construct encoding a Cascade polypeptide that recognizes the Type I CRISPR array (as further in claim 42 (b)).
Before the effective filing date of the claimed invention, Hochstrasser et al. taught that in the extensively studied type I–E CRISPR-Cas system (as further in claim 42) in Escherichia coli, five Cas proteins assemble along with the crRNA into a targeting complex known as Cascade (CRISPR-associated complex for antiviral defense) (Fig. 1A). Recognition of double-stranded DNA (dsDNA) by Cascade leads to formation of an R loop as a result of base pairing between the crRNA and complementary DNA target strand and displacement of the non-target strand (Fig. 1A). Following sequence recognition, Cascade recruits a transacting effector nuclease-helicase, Cas3, for target degradation (exogenous Cas3 polypeptide recognizes a complex of Cascade and the Type I CRISPR array). When bound to a complementary single-stranded RNA (ssRNA) oligonucleotide, Cascade undergoes a structural rearrangement as a result of base pairing along in vivo, and must recruit the Cas3 nuclease for CRISPR-mediated interference. Hochstrasser notes that the positioning of dsDNA within the Cascade complex as well as the mechanism of subsequent Cas3 recruitment and activation are unknown (Pg. 6618, paragraph bridging Col. 1 and Col. 2). 
In their results, Hochstrasser et al. show single-particle electron microscopy reconstructions of dsDNA-bound Cascade with and without Cas3 reveal that Cascade positions the PAM-proximal end of the DNA duplex at the CasA subunit and near the site of Cas3 association (see Fig. 1A, copied below), as further in claim 42 a(i) (Abstract).


    PNG
    media_image1.png
    302
    847
    media_image1.png
    Greyscale

Continuing, Hochstrasser adds that the finding that the DNA target and Cas3 colocalize with CasA implicates this subunit in a key target-validation step during DNA interference. Hochstrasser further show biochemically that base pairing of the PAM region is unnecessary for target binding but critical for Cas3-mediated degradation. In addition, the L1 loop of CasA, previously implicated in PAM recognition, is essential for Cas3 activation following target binding by Cascade. Together, Hochstrasser concludes that these data show that the CasA subunit of Cascade functions as an essential partner of Cas3 by recognizing DNA target sites and claim 42b, Hochstrasser teaches exogenous nucleic acid construct encoding a Cascade polypeptide, Examiner notes that the Cas3 gene from E. coli K12 was cloned into the expression vector pSV272 (Pg. 6622, Col. 1, para. 1). Additionally, Hochstrasser teaches CasA proteins were purified as previously described in Sashital et al (Pg. 6622, Col. 1, para. 2). In Sashital et al., Sashital teaches, inter alia, CasA genes from E. coli K12 were cloned into the expression vector pSV272 (Pg. 7, para. 3). 
And although Sorek teaches administering a bacteriophage comprising the polynucleotide, neither Sorek nor Hochstrasser teach the bacteriophage is a broad-host bacteriophage (as in claim 54).
Before the effective filing date of the claimed invention, Kuan-Ta Lu et al. taught methods including exposing microbial cells to a broad-host-range bacteriophage (as in claim 54) (Pg. 1, para. 6)  comprising at least one nucleic acid encoding an engineered autonomously distributed circuit that contains a CRISPR-Cas system (Pg. 2, para. 16) targeted to one or multiple genes of interest.  Kuan-Ta Lu use of such a bacteriophage allows CRISPR-Cas systems to propagate broadly in different bacterial strains (Pg. 19, para. 196).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for  
In the present situation, rationales A and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Sorek et al., wherein Sorek teaches a method of treating a bacterial infection by killing said bacteria, wherein said method comprises administering a bacteriophage comprising a CRISPR array, a Cas3 polypeptide and at least two CRISPR associated (CAS) polypeptide of a repeat associated mysterious protein (RAMP) family, wherein at least one spacer of the CRISPR array is sufficiently complementary to a portion of at least one bacterial gene so as to down-regulate expression of the bacterial gene, with the teachings of Hochstrasser, wherein Hochstrasser teaches the CasA subunit of Cascade functions as an essential partner of Cas3 by recognizing DNA target sites and positioning Cas3 adjacent to the PAM to ensure cleavage of the target site, with a reasonable expectation of success. That is, one of skill in the art would have been sufficiently motivated to insert a PAM adjacent to the 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Applicant’s Arguments/Response to Arguments 
 In the interest of compact prosecution, Applicant’s arguments drawn to the previously cited Sorek et al., Hochstrasser et al. and Kuan-Ta Lu et al. are addressed below. 

Applicant argues:  In contrast to the presently claimed invention, which is directed to Type I CRISPR-Cas systems, Sorek is directed to use of polypeptides from a RAMP (repeat associated mysterious protein) CRISPR-Cas family (from Myxococcus xanthus, Nesseria spp.). RAMP is disclosed by Sorek as comprising the polypeptide Cas6, Csm3-5, Cmr6, Cmr5, Cmr4, Cmr3, Cmr2 and Cmrl, which polypeptides are classified as a Type IIIB CRISPR Cas system. That RAMP as disclosed in Sorek is classified as a Type IIIB CRISPR-Cas system and a Cas3 polypeptide is classified as Type I CRISPR-Cas polypeptide is found throughout the CRISPR literature

Marakova et al., Wallace et al., and Marakova and Koonin. Moreover, Marakova et al. specifically states that "[i]n type II and type III systems, no Cas3 orthologue is involved”. While Sorek mentions a Cas3 protein, neither Sorek nor any of the other cited references teach or suggest how a Cas3 protein might be used in combination with polypeptides from the Type IIIB RAMP family to treat a bacterial infection as is suggested in the Office Action. There is simply no motivation provided in Sorek or in any of the other cited references to combine a Cas3 with the RAMP polypeptides of Sorek.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, Examiner strongly disagrees with Applicant’s statement that “….neither Sorek nor any of the other cited references teach or suggest how a Cas3 protein might be used in combination with polypeptides from the Type IIIB RAMP family to treat a bacterial infection.”
At para. 19, Sorek teaches the following: 

    PNG
    media_image2.png
    141
    348
    media_image2.png
    Greyscale

At para. 124, Sorek teaches the following: 

    PNG
    media_image3.png
    39
    299
    media_image3.png
    Greyscale

At para. 153, Sorek teaches the following: 


    PNG
    media_image4.png
    66
    304
    media_image4.png
    Greyscale

 
    PNG
    media_image5.png
    84
    316
    media_image5.png
    Greyscale


Thus, Examiner respectfully submits that it is incorrect to state that, with respect to Cas3, “Sorek nor any of the other cited references teach or suggest how a Cas3 protein might be used in combination with polypeptides from the Type IIIB RAMP family to treat a bacterial infection,” when Sorek explicitly teaches Cas3 is used in the CRISPR system, and alongside the CRISPR system, at least one Cas polypeptide of a RAMP family is used to down-regulate expression of a gene in a prokaryotic cell. As noted by Applicant, the art teaches a Cas3 polypeptide is classified as Type I CRISPR-Cas polypeptide. Accordingly, Sorek teaches a Type I CRISPR-Cas polypeptide.
Applicant argues: Further, as set forth in claim 42 of the presently claimed invention, the bacterial target sequence is defined as a "target DNA sequence". The RAMP family of polypeptides described in Sorek do not target DNA but instead target RNA. Sorek describes the advantages of targeting RNA (paragraph 0087), and that "[t]he present inventors propose mRNA.... " (paragraph 0088, emphasis added). Wallace et al. specifically states that the RAMP genes from Myxococcus xanthus are in the Type IIIB CRISPR-Cas system and that "Type IIB has been demonstrated to target RNA instead of DNA". Myxococcus xanthus is the same organism from which Sorek obtains RAMP polypeptides. Further, Marakova and Koonin states that "[t]he type IIIB CRISPR Cas systems have been shown to target RNA." Thus, as would have been understood by one of ordinary skill in the art at the time of the filing of the presently claimed invention, RAMP polypeptide(s), including those disclosed in Sorek, cannot be used to target DNA.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At noted above, and as admitted by Applicant, Sorek teaches use of a CRISPR system alongside at least one CAS polypeptide of a RAMP family. As indicated above, the CRISPR system comprises a CRISPR array and a CAS gene. As further noted above, Sorek teaches the Cas gene is selected from, inter alia, Cas3- a Type I CRISPR-Cas polypeptide. As taught by Hochstrasser, the “CasA subunit of Cascade functions as an essential partner of Cas3 by recognizing DNA target sites and positioning Cas3 adjacent to the PAM to ensure cleavage.” 
Applicant argues: Sorek further fails to teach or suggest a protospacer adjacent motif (PAM). The Office Action acknowledges this deficit but appears to suggest that this was simply an oversight by pointing to Hochstrasser and stating that Hochstrasser discloses that "the PAM is critical for Cas3 degradation" and that "the CasA subunit of Cascade (i.e., a complex of 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive.  As previously mentioned, Sorek teaches use of a CRISPR system alongside at least one CAS polypeptide of a RAMP family. As indicated above, the CRISPR system comprises a CRISPR array and a CAS gene. As further noted above, Sorek teaches the Cas gene is selected from, inter alia, Cas3- which, as admitted by Applicant, is a Type I CRISPR-Cas. In describing the CRISPR system, at paragraph 66, Sorek teaches FIG. 1B is a model illustrating how CRISPR acquires phage-derived spacers which provide immunity. Following an attack by phage, phage nucleic acids proliferate in the cell and new particles are produced leading to death of the majority of sensitive bacteria. A small number of bacteria acquire phage derived spacers (blue spacer, marked by asterix) leading to survival, presumably via CRISPR-mediated degradation of phage mRNA or DNA. While it is acknowledged that Sorek teaches the use of RAMP is “expected to result in degradation of the targeted mRNA,” absent evidence to the contrary, the inclusion of a CRISPR system will result in the degradation of DNA.  With respect to a PAM, as taught by Hochstrasser, the “CasA subunit of Cascade functions as an essential partner of Cas3 by recognizing DNA target sites and positioning Cas3 adjacent to the PAM to ensure cleavage.” Thus, for this advantage, the inclusion of a PAM in the CRISPR system of Sorek would have been prima facie obvious.  
Applicant argues: Further Nizet and Lu fail to overcome the deficiencies of Sorek and Hochstrasser. Nizet is provided in the Office Action to support the assertion that Sorek discloses Klebsiella pneumoniae by the recitation of "Klebsiella spp." and Lu is asserted to disclose broad range bacteriophage. However, Nizet and Lu, alone or in combination with Sorek and Hochstrasser, fail to teach or suggest a method of killing a target bacterium, comprising contacting the target bacterium with a bacteriophage comprising: (a) a Type I CRISPR array comprising: (i) a spacer sequence substantially complementary to a target DNA sequence of the target bacterium, wherein the target DNA sequence is adjacent to a protospacer adjacent motif (PAM), and (ii) at least two repeat sequences; and (b) an exogenous nucleic acid construct encoding an exogenous Cas3 polypeptide that recognizes a complex of Cascade and the Type I CRISPR array and an exogenous nucleic acid construct encoding a Cascade polypeptide that recognizes the Type I CRISPR array, wherein the target DNA sequence of the target bacterium is cleaved and degraded by the Cas3 polypeptide, thereby killing the target bacterium.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Notably, arguments drawn to the alleged deficiencies of Sorek have been does not exclude additional, unrecited elements or method steps. Examiner’s emphasis. In other words, the inclusion of a ‘RAMP’ in the method of Sorek is not excluded by the pending claims. 

Allowable Subject Matter
Claims 56-58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632